Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on2-23-22.
This application is in condition for allowance except for the presence of claims 1-8 directed to group I non-elected without traverse.  Accordingly, claims 1-8 been cancelled.
Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a method for preparing a thermoplastic Rubber (PTR) composite rubber material that is readily integrated at high ratio, into new tire construction using conventional tire chemistry and manufacturing techniques resulting in a sustainable and significant, positive cost-benefit ratio as compared to current tire manufacturing economics. The crux of the invention lies in the discovery that a polyaromatic hydrocarbon is sequestered in a polymeric matrix that comprises a crosslinked auxiliary polymer and rubber having sulfide linkages (e.g., end of life tire or other vulcanized rubber) that have been disrupted. The poly aromatic hydrocarbon is sequestered by being crosslinked with the auxiliary polymer while avoiding the problems commonly associated therewith. This novel and nonobvious feature has valuable advantages in terms of the properties of the polymeric matrix.  Polycyclic aromatic hydrocarbons can present a carcinogenic or mutagenic threat to living organisms. Carbon black, formed by harvesting the smoke-vapor of combustion of acetylene, fuel oil, and coal tar, and as used in tires, comprises polycyclic aromatic hydrocarbons. A conventional end-of-life tire when processed into smaller particles (e.g., rubber crumb) will release carbon black, and thereby release polycyclic aromatic hydrocarbons into the environment which the present claims avoid. Applicant’s method results in a polymeric matrix, suitable for use in new tires, that sequesters the polycyclic aromatic hydrocarbons such that they are not released into the environment. This concept is neither disclosed, taught, nor suggested by US Pub 20060116431, the closest art of, which includes no teachings as to sequestration of polyaromatic hydrocarbons, or such polycyclic aromatic hydrocarbons being crosslinked with an auxiliary polymer.  Thus, the art of record demonstrates other methods in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765